Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Pastor Ledesma d/b/a El Ruvio Grocery and/or Antonia’s Groceries,
Respondent.

Docket No. C-12-990
FDA Docket No. FDA-2012-H-0740

Decision No. CR2603

Date: August 31, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

I enter a default judgment against Respondent, Pastor Ledesma d/b/a El
Ruvio Grocery and/or Antonia’s Groceries. The Center for Tobacco
Products (CTP) filed an administrative complaint against Respondent that
alleges facts and legal authority that are sufficient to justify the imposition of
a civil money penalty of $250. Respondent did not timely answer the
complaint nor did he request an extension of time within which to file an
answer.

CTP began this case by serving a complaint on Respondent and by filing a
copy of the complaint with the Food and Drug Administration’s (FDA)
Division of Dockets Management. The complaint alleges that Respondent
impermissibly sold tobacco products to a minor, violating the Federal Food,
Drug, and Cosmetic Act (Act) and its implementing regulations at 21 C.F.R.
Part 1140. CTP seeks a civil money penalty of $250.

On July 13, 2012, CTP served the complaint on Respondent by United
Parcel Service, as is provided for by 21 C.F.R. §§ 17.5 and 17.7. In the
complaint and accompanying cover letter, CTP explained that, within 30
days, Respondent should pay the penalty, file an answer, or request an
extension of time in which to file answer. CTP warned Respondent that, if
he failed to take one of these actions within 30 days, the Administrative Law
Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision ordering
him to pay the full amount of the proposed penalty. Respondent did not file
an answer within the time provided by regulation.

I am required to issue a default judgment if the complaint is sufficient to
justify a penalty and the Respondent fails to answer timely or to request an
extension. 21 C.F.R. § 17.11(a). For that reason, I decide whether a default
judgment is appropriate here, and I conclude that it is merited based on the
allegations of the administrative complaint and Respondent’s failure to
answer them.

For purposes of this decision, I assume that the following facts alleged in the
complaint are true. Specifically:

e Respondent owns an establishment that sells tobacco products and
which does business as El Ruvio Grocery and/or Antonia’s Groceries.
The business is located at 2066 North 2™ Street, Philadelphia, PA,
19122.

e On August 17, 2011, an FDA-commissioned inspector made
observations at Respondent’s place of business that included: sale of
cigarettes or smokeless tobacco to a minor under the age of 18; and
failure by him to identify by means of photographic identification,
containing the bearer’s date of birth, that no person purchasing
cigarettes or smokeless tobacco was younger than 18 years of age.

e On November 17, 2011, CTP issued a Warning Letter to Respondent
that recited the August 17, 2011, observations. The letter informed
Respondent that the observed facts constituted violations of
regulations at 21 C.F.R. §§ 1140.14(a) and (b)(1) that prohibited sales
of tobacco products to individuals under the age of 18 and that
required verification of age of purchasers of tobacco products. It
advised him that failure to correct the violations could result in the
imposition of a civil money penalty or other regulatory action by
FDA.

e The Warning Letter was delivered to Respondent. Respondent did not
reply to it.

e On March 30, 2012, at about 5:01 p.m., an inspector observed a minor
under the age of 18 buy a package of Newport Box Cigarettes at
Respondent’s place of business.

These facts establish that Respondent is liable under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco
product is misbranded if sold or distributed in violation of regulations issued
under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. §
1140(b). Under 21 C.F.R. § 1140.14(a), no retailer may sell cigarettes or
smokeless tobacco to any person younger than 18 years of age. Under 21
C.F.R. § 1140.14(b)(1), a retailer must verify, by means of photo
identification containing the bearer’s date of birth, that no person purchasing
the tobacco product is younger than 18 years of age.

Here, Respondent sold tobacco products to individuals younger than age 18
on two occasions, on August 17, 2011, and March 30, 2012. On August 17,
2011, Respondent failed to verify the age of the purchaser. These actions
and omissions by Respondent constitute a violation of law for which a civil
money penalty is merited. Therefore, I find that a civil money penalty of
$250 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

